Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00022-CV

                                   IN RE Cynthia Cadwallader OCHSE

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 22, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original proceeding, relator filed a petition for writ of mandamus and the real parties

in interest responded. After considering the petition, the responses, and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV, et al. v. William W. Ochse,
III, Individually and As Trustee of the William W. Ochse, III Family 2008 Trust, pending in the 37th Judicial District
Court, Bexar County, Texas. The Honorable Monique Diaz signed the order at issue in this proceeding.